Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 25, 2016

The Court of Appeals hereby passes the following order:

A16A0975. TRACEY BENNETT v. MICHAEL LIBERTY.

      Michael Liberty obtained a family violence protective order against Tracey
Bennett, after which Bennett filed this direct appeal. We lack jurisdiction.
      In Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999), the
Supreme Court determined that actions arising under the Family Violence Act,
OCGA § 19-13-1 et seq., constitute domestic relations cases within the meaning of
OCGA § 5-6-35 (a) (2). Accordingly, appeals in family violence actions must be
made by application for discretionary appeal. See Schmidt, supra. Because Bennett
failed to follow the proper appellate procedure, this appeal is DISMISSED for lack
of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            02/25/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.